DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1, 6, 13 & 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masato Muto (US 2017/0282545).
Muto discloses the following claimed limitations:
* Re clm 1, a printing apparatus and method (Abst., para 0002, figs 1-9); 
* a plurality of power supply circuits/fig 6, power sources 1-6/ including at least a first power supply circuit and a second power supply circuit, the power supply circuits having mutually different output voltages (paras 0058-0059, fig 6);
* a head/4/ including a plurality of nozzles/24/, the nozzles forming a plurality of groups arranged in a first direction/left right direction, figs 3 & 4/, each of the nozzles being associated with any one of the power supply circuits (paras 0033-039, figs 3 & 4);

* the first group is formed by a plurality of nozzles associated with the first power supply circuit and a plurality of nozzles associated with the second power supply circuit (fig 9, head chip 11B has nozzles in overlapping and not overlapping regions which receive from different power source different drive voltages, and see para 0134, figs 3, 4, 6, & 9);  
* the second group is formed by a plurality of nozzles associated with the first power supply circuit and a plurality of nozzles associated with the second power supply circuit/second group is the group of nozzles having a voltage different from the first group/ (para 0079-0082, figs 3, 4, 6, & 9).

* Re clm 6, wherein the groups further include a fourth group that is adjacent to the first group at aside in the second direction and a fifth group that is adjacent to the second group at the side in the second direction (see figs 3-6).

* Re clm 13, wherein the number of the power supply circuits is equal to or less than the number of the groups (figs 3-6).

*Further re clm 14, a printing method using a printing apparatus that includes (Abst., paras 0026-0027, fig 1-6):
* discharging/jetting/ liquid on a print medium from the nozzles of the head (paras 0026-0027, fig 1-6):
* moving the print medium relative to the nozzles (paras 0026-0027, fig 1-6).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 5 & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masato Muto (US 2017/0282545) in view of Inoue et al. (EP 3 789 202).
Muto discloses all the claimed limitations except for the following:
* Re clm 5, wherein the nozzles form a plurality of nozzle arrays arranged in a second direction that intersects with the first direction, and each of the nozzles included in each of the nozzle arrays belongs to any one of the groups.

* Re clm 12, further including a memory configured to store information indicating a correspondence between the nozzles and the groups and a correspondence between the nozzles and the power supply circuits, wherein printing is executed by driving the head based on the information.
Inoue et al. discloses the following claimed limitaitons
* Re clm 5, wherein the nozzles form a plurality of nozzle arrays arranged in a second direction that intersects with the first direction, and each of the nozzles included in each of the nozzle arrays belongs to any one of the groups/4 nozzle rows in each head chip/ (see fig 4).

* Re clm 12, further including a memory configured to store information indicating a correspondence between the nozzles and the groups and a correspondence between the nozzles 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize wherein the nozzles form a plurality of nozzle arrays arranged in a second direction that intersects with the first direction, and each of the nozzles included in each of the nozzle arrays belongs to any one of the groups.; and a memory configured to store information indicating a correspondence between the nozzles and the groups and a correspondence between the nozzles and the power supply circuits, wherein printing is executed by driving the head based on the information, taught by Inoue et al. into Muto for the purpose of reducing density difference of printed images. 

7.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masato Muto (US 2017/0282545) in view of Fukuta et al. (US 20190232664).
Muto discloses all the claimed limitations except for the following:
* Re clm 7, wherein a first liquid is discharged from the nozzles forming the first group and the second group and a second liquid, which is different from the first liquid, is discharged from the nozzles forming the fourth group and the fifth group
Fukuta et al. disclose the following claimed limitations:
* Re clm 7, wherein a first liquid is discharged from the nozzles forming the first group and the second group/nozzles are arrayed in rows that discharge different ink colors, groups can be number as needed/ (figs 2, 9 & 10) and a second liquid, which is different from the first liquid, is discharged from the nozzles forming the fourth group and the fifth group/nozzles are 
Furthermore, there are a finite number of possibilities for placement or arrangement of nozzle groups, any group can be assigned a number. As stated in the MPEP 2143, choosing from a finite number of identified predictable solutions with a reasonable expectation of success is indicia of obviousness.  Here, there are numerous group numbers to be assigned to nozzles groups to ejection different colors of ink.  The Examiner sees no patentable distinction between any of arrangement of assigning group number to nozzles groups that discharge different colors of ink.  As stated in the MPEP 2143, a simple substitution of one know element for another to obtain predictable results is indicia of obviousness.  The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art.
Allowable Subject Matter
8.	Claims 2-4, 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
The primary reason for allowance of claims 2-3 is the inclusion of the limitations of a printing apparatus that includes wherein a natural number value n is associated with the first power supply circuit, a natural number value m, which is different from the value n, is associated with the second power supply circuit; in the first group, the value n is associated with the nozzles which are associated with the first power supply circuit, and the value mis associated with the nozzles which are associated with the second power supply circuit; m the second group, the value n is associated with the nozzles which are associated with the first power supply circuit, 
The primary reason for allowance of claim 4 is the inclusion of the limitations of a printing apparatus that includes wherein the groups further include a third group that is adjacent to the second group in the first direction at a side oppose to the first group, the third group is formed by a plurality of nozzles associated with the first power supply circuit and a plurality of nozzles associated with the second power supply circuit, in the third group, the value n is associated with the nozzles which are associated with the first power supply circuit, and the value m is associated with the nozzles which are associated with the second power supply circuit, and the average value A2 is a value between the average value A1 and an average value A3 of values associated with the nozzles forming the third group.  It is this limitation found in the claims, as it is claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for allowance of claim 8 is the inclusion of the limitations of a printing apparatus that includes wherein the fourth group is formed by a plurality of nozzles associated with the first power supply circuit and a plurality of nozzles associated with the second power supply circuit, the fifth group is formed by a plurality of nozzles associated with the first power supply circuit and a plurality of nozzles associated with the second power supply circuit, in the fourth group and the fifth group, the value n is associated with the nozzles which 
The primary reason for allowance of claim 9 is the inclusion of the limitations of a printing apparatus that includes wherein the power supply circuits farther include a third power supply circuit, the third power supply circuit being associated with a natural number value k which is different from the value no and the value m, the fourth group is formed by a plurality of nozzles associated with the first power supply circuit and a plurality of nozzles associated with the second power supply circuit, the fifth group is formed by a plurality of nozzles associated with the second power supply circuit and a plurality of nozzles associated with the third power supply circuit, in the fourth group, the value n is associated with the nozzles which are associated with the first power supply circuit, and the value m is associated with the nozzles which are associated with the second power supply circuit, in the fifth group, the value m is associated with the nozzles which are associated with the second power supply circuit, and the value k is associated with the nozzles which are associated with the third supply circuit, and a difference made by subtracting the average value Al from an average value A4 and a difference made by subtracting the average value A2 from an average value A5 are both positive values or both 
The primary reason for allowance of claims 10-11 is the inclusion of the limitations of a printing apparatus that includes wherein a first dot array extending in the first direction is formed by discharging liquid droplets from all the nozzles forming the first group, a second dot array extending in the first direction is formed by discharging liquid droplets from all the nozzles forming the second group, in at least part of the first dot array, a plurality of first patterns, each of which includes a first dot and a second dot, are formed in the first direction at intervals of equal to or less than 0.16 mm, the first dot being formed by a liquid droplet discharged from a nozzle associated with the first power supply circuit, the second dot being formed by a liquid droplet discharged from a nozzle associated with the second power supply circuit, and in at least part of the second dot array, a plurality of second patterns, each of which includes the first dot and the second dot, are formed in the first direction at intervals of equal to or less than 0.16 mm.   It is this limitation found in the claims, as it is claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
Communication With The USPTO
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTAL FEGGINS whose telephone number is (571)272-2254. The examiner can normally be reached M-F 930-530pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853